Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-22, and 27-34 of U.S. Patent No. 10,731,051 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim set is drawn to an allophanate bearing system and method comprising a neutralized polyol, a polyuretdione resin, a reducing agent, and a tertiary amine catalyst.  The claiming of the reducer comprising the tertiary amine catalyst does not distinguish the claims from a composition comprising both. 
4.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-20, and 23-28 of U.S. Patent No. 10,696,775 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim set is drawn to an allophanate bearing system and method comprising a neutralized polyol, a polyuretdione resin, a reducing agent, and a .   
5.	The provisional nonstatutory double patenting rejection over claims 1-27 of Application Number 15/933,507 has been withdrawn in view of applicants’ amendment to claim 10.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2012/0225982 A1) in view of Williams et al. (US 2014/0275345 A1) and Moy (‘610). 
Ravichandran et al. disclose curable compositions comprising an uretdione, derived from diisocyanates; a polyol that meets the claimed polyol species; amidine 
8.	Though the primary reference fails to disclose the use of a reducer, the use of such additives within polyurethane coating compositions was known at the time of invention, as evidenced by the teachings within column 7, lines 30+ of Moy.  Since it has been held that it is prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244), the position is taken that it would have been obvious to incorporate the disclosed reducer within the coating composition of the primary reference.  Though the references fail to disclose that the reducer contains the tertiary amine catalyst, it is not seen that this limitation distinguishes the claims for the following reasons.  Firstly, as long as the composition contains the reducer and the catalyst, it is not seen that the “location” of the catalyst, including its presence within a basecoat layer, as taught by Moy, yields a patentably distinct product.  Secondly, one 
9.    Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants’ argument that none of the relied upon prior art references teach or fairly suggest the instantly claimed reactive reducer fails to appreciate or address the obviousness rationale set forth by the examiner within paragraph 8, above.  Furthermore, though applicants have argued that Moy fails to disclose uretdiones, this argument fails to appreciate what the combined teachings of the prior art references would have suggested to one or ordinary skill in the art and fails to appreciate that a reducer is essentially a diluent and would have been expected to function as such in the solvent-containing composition of the primary reference.  Accordingly, the position is maintained that it would have been obvious to use a reducer, as claimed, in the composition of the primary reference. 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
11.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765